 

Case (19-ci-G0497-NSR Document 74 Filed UsiloizU Page i ori

CARTER LEDYARD & MILBURN LLP

Counselors at Law

Alan S, Lewis 2 Wall Street
Partner New York, NY 10005-2072
Direct Dial: 212-238-8647 Tel (212) 732.3200 Naw York NY 10023-6856
E-maibleninaclitiogn Fax (212) 732-3232 (212) 371-2720
Moke. lore Gn , schedule (oe
March 18, 2020
VIA ECF D Pars. He llorans Cor), (\. Rosner (o2),
The Honorable Nelson S. Roman A. Rosner (03), J- Rasraic Cou) | ” ™.
United States District Judge Malealos) & On. Malka CoA) {

Southern District of New York
300 Quarropas Street

White Plains, NY 10601
(Gina_Sicora@nysd.uscourts.gov)

en lerdecd as sek Lo My ils Chore
of Wie Gout reqve sted ty demmin ate
the mohsn (dec. 14).

perked: Mada (§) 29

    
 
 
 
 
 

 

 

Re: United States v. Helbran SO ORDERED:
19-CR-497 (NSR) nae
fo f~ aaa a ~
Dear Judge Roman: Hr ee soy Fo _ ;
ATES Dis TRIG: spose

I represent Jacob Rosner. I write to request a one-month extension of f ame neo ste wr
Defendants’ pretrial motions — currently due on March 20, 2020 — with a corresponding S § Conf.
adjustment of the dates for filing the government’s response and the defendants’ replies. The dove ned

proposed schedule is as follows: Les Aone LY , sto

April 20, 2020 — defense motions uml ly 24, 2020
June 5, 2020 — government response oX \0'.30am.
June 19, 2020 — defense replies

A principal reason for the request is that counsel are experiencing dislocations to our
practices and families resulting from the COVID-19 epidemic, and need additional time to adjust
to these dislocations. Additionally, I recently appeared for Jacob Rosner, and would benefit
from additional time to review the discovery before having to file motions. Some additional
aspects of my schedule that make the current deadlines difficult are as follows: in spite of the
COVID-19 pandemic, I am currently involved, remotely, in a trial that is ongoing in the United
Kingdom, and I have a Second Circuit argument tomorrow that will proceed as scheduled.

All co-counsel either join or do not object. The government has not yet responded to my
inquiry regarding their position but am filing this letter now given the proximity of the existing
gaatine.

Ts | | Respectfully,
77 | | /s/ Alan §. Lewis
‘ASL:bp Alan S. Lewis

ce: = VIAECF
I All Counsel of Record

“ 9395462.2
